Citation Nr: 1716411	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left foot disability, to include as secondary to service-connected left knee disability.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In relevant part, the rating decision on appeal denied service connection for a left foot disability.  In May 2010, the Veteran appealed the decision to the Board.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims file.  In April 2014 and August 2016, the Board remanded this matter for additional development.  The claim is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in November 2016.     

The medical and lay evidence in this matter raises a separate and distinct service connection claim that will not be addressed below.  During his Board hearing, the Veteran indicated that circulatory disability and associated skin disability in the left leg related to service.  Medical evidence appears to corroborate his claim.  Service treatment records (STRs) indicate that he may have incurred skin disability on the left leg during service.  An October 1975 STR notes treatment for cuts on the left leg from a bicycle accident.  A July 1976 STR notes treatment for a rash on the left ankle.  A January 1977 STR notes treatment on the left shin for dermatitis.  A December 1977 STR notes treatment for fungal rash on the left foreleg.  And a January 1978 STR notes treatment for lesions on the left shin.  Further, post-service medical evidence dated since the early 1990s indicates severe venous insufficiency from deep vein thrombosis, and chronic venous stasis and medial lower leg scleroderma from iron/red blood cell deposition.  The Veteran indicated during his hearing that amputation was the likely result of his circulatory disability.  

The foregoing lay and medical evidence raises the question of whether the in-service problems relate to the current circulatory and skin disability, as the Veteran has asserted.  Nevertheless, a particular claim for circulatory disability and associated skin problems has not been adjudicated by the AOJ.  The record contains no rating decision addressing the Veteran's specific contentions, discussing the STRs noting skin disorders, or deciding whether the circulatory disorder and its skin manifestations (diagnosed in the early 1990s) relate to the in-service left leg skin problems.  As such, the Board does not have jurisdiction over this particular claim.  The claim is referred to the AOJ for appropriate development.  


FINDING OF FACT

Left foot disability was not incurred during service, is not attributable to service, did not manifest within one year of discharge from service, and is not related to service-connected knee disability.      


CONCLUSION OF LAW

Left foot disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  In correspondence to the Veteran dated from July 2009, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal has been readjudicated in SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include STRs and VA and private treatment records, have been obtained.  The Veteran underwent multiple VA examinations during the appeal period.  In the August 2016 remand, the Board found previous examination reports inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once VA undertakes an examination, an adequate one must be produced).  Pursuant to the remand, an adequate examination report and opinion, dated in September 2016, has been included in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when medical evidence is inadequate, VA must supplement the record with an advisory opinion or with another medical examination report).  

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in October 2011.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In the hearing, the VLJ noted the appellate issue decided herein, the VLJ ensured clarification regarding the evidence that would support the claim, and the VLJ remanded the claim on two occasions for additional medical inquiry and development, to include enabling the Veteran to provide authorization for the release of any outstanding private medical evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection 

The issue before the Board is whether the Veteran incurred left foot disability during service or developed the disability as the result of a service-connected left knee disability.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of private and VA treatment records, lay assertions from the Veteran, and VA compensation examination reports.  This evidence documents that the Veteran has experienced foot disability since leaving service.  Private and VA medical evidence indicates flat feet, plantar fasciitis, arthritic changes in the foot and toe joints, paresthesias and diminished sensation, chronic foot strain, and a plantar calcaneal spur.  This evidence also indicates that the Veteran experienced left foot pain during service.  A STR dated in August 1977 notes the Veteran's complaint of foot pain for three days.  Further, in his testimony before the Board in October 2011, the Veteran indicated that he experienced minor swelling in the left foot during service due to activities such as marching.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

The preponderance of the evidence indicates, however, that the Veteran did not have a chronic foot disorder during service, did not manifest within the first year of discharge from service a disorder such as arthritis, did not develop a foot disorder as the result of service-connected left knee disability, and does not experience aggravation of a foot disorder as the result of service-connected left knee disability.  

      Direct and Presumptive Service Connection

The STRs dated prior to and following the August 1977 STR noting left foot pain for three days are negative for left foot disability.  Medical evaluation before discharge from service does not indicate the presence of any chronic left foot disability.  The June 1979 separation report of medical examination found the Veteran's feet normal.  In his June 1979 separation report of medical history, the Veteran indicated "no" history of "foot trouble."  Further, the record contains no medical evidence dated between September 1979 and September 1980 - within the first year of discharge from service - indicating chronic foot disability.  Indeed, the earliest post-service evidence of chronic left foot disability is found in January 1993 private treatment records which note complaints of left foot swelling and pain.  These records are dated over 13 years after discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, these records do not refer to any injury during service.  In fact, in November 2008 private treatment records addressing foot pain, the Veteran indicated that he could not "recall whether or not he has had significant trauma to" the left leg.  He indicated that the "only thing he remembers was in December of 1992 he had stubbed his toe on his left foot with significant bruising and swelling but did not actually have trauma to the leg itself."  The evidence indicates that the Veteran later developed clotting in his left leg in April 1993.  

Thus, no evidence dated between September 1979 and January 1993 indicates that the Veteran then had chronic left foot disability.  Notwithstanding his lay assertions indicating disability during service, the record does not document the existence of chronic left foot disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 13 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.    

Further, the medical nexus evidence indicates that left foot disability is not related to service.  The record contains VA medical opinions dated in October 2009, September 2014, and September 2016.  In the August 2016 remand, the Board found the October 2009 and September 2014 opinions (neither of which supports the Veteran's claim) to be inadequate inasmuch as the opinions solely addressed venous disability in the left leg.  As such, these opinions will not be addressed further.  See Barr, supra.  The September 2016 opinion provided pursuant to the remand is of probative value, however.  In that opinion, the examiner noted the Veteran's flat feet, but found left foot disability likely unrelated to service.  The examiner explained that no evidence dated during service indicated that the Veteran then had a chronic foot disability.  The examiner noted the evidence indicating a left foot injury in the early 1990s as the result of "kicking a door."  The examiner also noted the swelling and edema in the foot since the early 1990s due to venous insufficiency.  The examiner concluded that, "[o]ther than the left knee, none of the conditions are related to military service.  Veteran was discharged in 1979 long before any of these conditions were noted to exist."  This examiner also indicated a review of the claims file and detailed the Veteran's medical history.  Further, the opinion is based on the evidence of record detailed earlier.  As such, the Board finds the opinion of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Based on the foregoing, service connection on a presumptive or direct basis is unwarranted here.  38 C.F.R. §§ 3.303, 3.307, 3.309.    

	Secondary Service Connection

The Veteran also asserts that his left foot disability is related to service-connected left knee disability.  38 C.F.R. § 3.310.  The only medical opinion addressing this issue is found in the September 2016 VA report.  In the report, the examiner opined that the two disabilities were likely unrelated.   The examiner reviewed the medical history of the left knee injury and disability.  And then the examiner stated that, "[t]here is no evidence found that supports a connection between the Veteran's left knee condition and his left foot condition."  Further, the examiner stated that "[t]here is no evidence that supports an aggravation of the left foot by the left knee."  As with the opinion regarding direct service connection, this opinion is of probative value because it is explained and is based on the evidence of record.  See Bloom, supra.  Further, the opinion is unchallenged in the record.  Based on the foregoing, service connection on a secondary basis is unwarranted here.  38 C.F.R. § 3.310.    

In assessing this claim, the Board has considered the Veteran's lay assertions that service, and service-connected disability, relates to current left foot disability.  He is competent to report observable symptoms such as foot pain and limitation.  See Jandreau, supra.  However, on the issue of etiology, the medical evidence is more credible.  The development of foot disability is an internal pathology beyond the Veteran's capacity to observe or sense.  It is a complex question of etiology best determined by a medical professional.  Indeed, the lay evidence on this question is medically insignificant when compared with the findings by the neutral and informed September 2016 VA examiner.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's lay assertions regarding etiology.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left foot disability is denied.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


